Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered. Claims 8-10 and 17-19 are cancelled.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-16 and 20-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (2019/0279841 A1).

Regarding claims 1 and 25, Xiaxo discloses a photoresist metrology target/method of forming a metrology target is an overlay target (fig. 1) comprising: 
a first target structure (106a/106b), wherein the first target structure is formed within at least one of a first area is the space/location occupied by (106a) and a third area is the space/location occupied by (106b) of a first layer of a sample [par. 0032], the first target structure the combinations of (106a/106b) comprising a plurality of first cells containing one or more first cell pattern elements is the plurality of rectangular shape with plurality patterns/features/elements within, as can be seen in (fig. 1); and 
a second target structure (108a/108b), wherein at least one of the first target structure (106a/106b) or the second target structure (108a/108b) is formed from a photoresist material [par. 0031], wherein the second target structure (108a/108b) is formed within at least one of a second area the space/location occupied by (108a) and a fourth area the space/location occupied by (108b) of a second layer of the sample [pars. 0031-32], the second target structure comprising a plurality of second cells containing one or more second cell pattern elements is the plurality of rectangular shape with plurality patterns/features/elements within, as can be seen in (fig. 1), 
wherein an overlay value from the metrology target the overlay target (fig. 1) is determined by computing a difference between a center of gravity a center of gravity/symmetry (COS)(110) of the first layer and the center of gravity of the second layer [par.0033], wherein the center of gravity/symmetry (COS)(110) of the first layer is determined based on the center of gravity/symmetry (COS)(110) values of the first cells the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b) of the first layer and the center of gravity of the second layer is determined based on the center of gravity/symmetry (COS)(110)  values of the second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) of the second layer [par. 0032], 
wherein the center of gravity/symmetry (COS)(110) values of the first cells are determined based on the individual center of gravity values/symmetry (COS)(110)  of the one or more first cell pattern elements the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b)  and the center of gravity/symmetry (COS)(110) values of the second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) are determined based on the individual center of gravity values of the one or more second cell pattern elements [pars. 0033-34].
For the purpose of clarity, the method of claim 25 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/system of photoresist metrology target claim 1 as rejected above as being anticipated by Xiaxo.

As to claims 2-6 and 26-30, Xiaxo also discloses a structure that is use metrology target overlay target (fig. 1) and a method of forming a metrology target that is implementing limitations such as, wherein the first target structure (106a/106b) is two-fold rotationally symmetric is equivalent to a rotation of 180° to the second target structure (108a/108b) about a common center the center of gravity/symmetry (COS)(110) of rotational symmetry on the sample [pars. 0033-34] (claims 2 and 26); wherein the plurality of first cells the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b) comprises one or more first periodically patterned grids as depicted in pattern within the (106a/106b), and wherein the one or more first periodically patterned grids include the one or more first cell pattern elements as can be seen in (fig. 1)(claims 3 and 27); wherein the plurality of second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) comprises one or more second periodically patterned grids as depicted in pattern as depicted in pattern within the (108a/108b), and wherein the one or more second periodically patterned grids include the one or more second cell pattern elements as can be seen in (fig. 1) (claims 4 and 28) [pars. 0033-40]; wherein the one or more first cell pattern elements the depicted pattern within the (106a/106b) are compatible with an optical metrology mode (claims 5 and 29); and wherein the one or more second cell pattern the depicted pattern within the (108a/108b) are compatible with an optical metrology mode (claims 6 and 30) As can be seen in depicted (1 and 3A and 4A)[pars. 0042, 0077-80].

As to claims 7 and 16, Xiaxo discloses a system/method of measuring overlay of a sample (figs. 1, 3A, 3C, 3E, 4A and 9) comprising: 
a controller computing system (924) communicatively couplable to one or more metrology sub- systems [par. 0106], wherein the controller including one or more processors, wherein the one or more processors are configured to execute a set of program instructions maintained in memory [pars. 0106-0111], wherein the set of program instructions is configured to cause the one or more processors to: 
receive, from the one or more metrology sub-systems, one or more signals indicative of illumination emanating from one or more metrology targets of a sample is configured to receive measurement data [par. 0110] wherein the one or more metrology targets of the sample comprise: 
a first target structure (106a/106b), wherein the first target structure is formed within at least one of a first area the space/location occupied by (106a) and a third area the space/location occupied by (106b) of a first layer of a sample [par. 0032], the first target structure (106a/106b) comprising a plurality of first cells containing one or more first cell pattern elements is the plurality of rectangular shape with plurality patterns/features/elements within, as can be seen in (fig. 1); and 
a second target structure (108a/108b), wherein at least one of the first target structure (106a/106b) or the second target structure (108a/108b) is structure formed from a photoresist material [par. 0031], wherein the second target structure (108a/108b) is formed within at least one of a second area the space/location occupied by (108a) and a fourth area the space/location occupied by (108b) of a second layer of the sample [pars. 0031-32], the second target structure comprising a plurality of second cells containing one or more second cell pattern elements is the plurality of rectangular shape with plurality patterns/features/elements within, as can be seen in (fig. 1), 
the computing system (924) generate one or more first overlay measurements based on one or more signals indicative of illumination from (902)(i.e. an optical measurement system)[par. 0035] emanating from one or more portions of the first target structure (i.e. (106a/106b)); generate one or more second overlay measurements based on one or more signals indicative of illumination from (902) emanating from one or more portions of the second target structure (i.e. (108a/108b)); and determine an overlay value of the sample based on the one or more first overlay measurements and the one or more second overlay measurements [pars. 0100-112], wherein the overlay value is determined by computing a difference between a center of gravity a center of gravity/symmetry (COS)(110) of the first layer and the center of gravity of the second layer [par. 0031-32], 
wherein the center of gravity the center of gravity/symmetry (COS)(110) of the first layer is determined based on the center of gravity the center of gravity/symmetry (COS)(110) values of the first cells of the first layer and the center of gravity of the second layer is determined based on the center of gravity the center of gravity/symmetry (COS)(110) values of the second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) of the second layer, 
wherein the center of gravity the center of gravity/symmetry (COS)(110)  values of the first cells the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b) are determined based on the individual center of gravity values of the one or more first cell pattern elements the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b) and the center of gravity values of the second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) are determined based on the individual center of gravity values of the one or more second cell pattern elements the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) [pars. 0100-112] (claim 1).
For the purpose of clarity, the method claim 19 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/system of photoresist metrology target claim 7 as rejected above as being anticipated by Xiaxo.

As to claims 11-15 and 20-24, Xiaxo also discloses a structure an overlay metrology system (figs. 1 and 9) that is use in a system/method that is implementing limitations such as, wherein the first target structure (106a/106b) is two-fold rotationally symmetric is equivalent to a rotation of 180° to the second target structure (108a/108b) about a common center the center of gravity/symmetry (COS)(110) of rotational symmetry on the sample [pars. 0033-34] (claims 11 and 20);
wherein the plurality of first cells the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b) comprises one or more first periodically patterned grids as depicted in pattern within the (106a/106b), and wherein the one or more first periodically patterned grids include the one or more first cell pattern elements as can be seen in (fig. 1) (claims 12 and 21); wherein the plurality of second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) comprises one or more second periodically patterned grids as depicted in pattern as depicted in pattern within the (108a/108b), and wherein the one or more second periodically patterned grids include the one or more second cell pattern elements as can be seen in (fig. 1) [pars. 0033-40] (claims 13 and 22); wherein the one or more first cell pattern elements the depicted pattern within the (106a/106b) are compatible with an optical metrology mode (claims 14 and 23); and wherein the one or more second cell pattern the depicted pattern within the (108a/108b) are compatible with an optical metrology mode, as can be seen in depicted (1 and 3A and 4A) [pars. 0042, 0077-80] (claims 15 and 24)





 Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art photoresist metrology target/method of forming a metrology target.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886